Citation Nr: 1101753	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  03-22 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for ostomy due to chronic 
ulcerative colitis, to include as secondary to an acquired 
psychiatric disorder.

3.  Entitlement to service connection for diabetes mellitus Type 
II (diabetes), to include as secondary to herbicide exposure.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a foot 
condition (now claimed as residuals of a right toe injury) and, 
if so, entitlement to service connection for such disorder. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The Veteran testified before the 
undersigned Veterans Law Judge via a videoconference hearing at 
the RO in December 2005.  A transcript of the hearing has been 
associated with the file.

These issues were previously before the Board in February 2006, 
at which point the case was remanded for further development and 
adjudication.  At that time, the first issue was characterized as 
service connection for PTSD.  However, as discussed below, 
medical evidence received during the prior remand raised other 
possible mental health diagnoses, including depression and 
anxiety, either in addition to or in alternative to PTSD.  The 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 
(2009).  Therefore, the issue on appeal has been recharacterized 
as stated above to encompass all currently diagnosed acquired 
psychiatric disorders, including but not limited to PTSD.  

As discussed below, the Board finds that sufficient evidence has 
been received to reopen the previously denied claim for service 
connection for residuals of a right toe injury.  However, further 
development is necessary for a fair adjudication as to the merits 
of this claim, as well as the other service connection claims on 
appeal.  

Accordingly, the issues of entitlement to service connection for 
an acquired psychiatric disorder (including but not limited to 
PTSD), ostomy due to chronic ulcerative colitis, diabetes, and 
residuals of a right toe injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a foot condition, to include removal 
of a toenail, was initially denied in May 1970, and the Veteran 
was notified of such denial and his appellate rights in June 1970 
and did not file a timely appeal.

2.  Evidence received since the last final denial is neither 
cumulative nor redundant of the evidence of record at that time 
and, when presumed credible, raises a reasonable possibility of 
substantiating the service connection claim for a foot condition 
(now claimed as residuals of a right toe injury).


CONCLUSION OF LAW

The May 1970 denial of service connection for a foot condition 
(now claimed as residuals of a right toe injury) was final, and 
new and material evidence has been received sufficient to reopen 
the previously denied claim.  38 U.S.C. § 4005(c) (1964) [38 
U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1970) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010)]. 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the previously denied 
service connection claim for a foot condition (now claimed as 
residuals of a right toe injury) is completely favorable, no 
further action is required to comply with Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations in 
this regard.  

Service connection for a foot condition, to include removal of a 
toenail, was denied in a May 1970 rating decision, based on a 
determination that the evidence failed to establish such 
condition during service.  As the Veteran was notified of this 
adverse determination and did not appeal, the decision became 
final.  38 U.S.C. § 4005(c) (1964) [38 U.S.C.A. § 7105(c) (West 
2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970) [38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2010)].  The Veteran applied to reopen 
his claim, now claimed as residuals of a right toe injury, in 
August 2002.  

A threshold consideration in any case concerning a previously 
denied claim is whether new and material evidence has been 
received sufficient to reopen such claim.  38 U.S.C.A. § 5108; 
see also Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  For 
claims to reopen that are received on or after August 29, 2001, 
new evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For the purpose of determining 
whether new and material evidence has been received, all evidence 
is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992). 

Evidence received since the last final denial of the Veteran's 
claim includes the Veteran's description of the circumstances of 
his initial injury, as well as his continued symptoms since 
service.  See, e.g., hearing transcript.  This evidence is both 
new and material, as it relates to the existence of a chronic 
disability that may be related to service, and it raises a 
reasonable probability of substantiating the Veteran's claim when 
presumed credible.  As such, the service connection claim for a 
foot condition, to include removal of a toenail (now claimed as 
residuals of a right toe injury), is reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the previously 
denied claim for a foot condition (now claimed as residuals of a 
right toe injury) is reopened.


REMAND

Further development is necessary as to the remaining claims.  
Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record, so that the Veteran is afforded every 
possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Specifically, evidence obtained during the prior remand indicates 
that the Veteran was awarded disability benefits from the Social 
Security Administration (SSA) effective as of April 2006.  See 
September 2006 benefits inquiry letter.  As such, any 
determinations and medical records associated with the Veteran's 
claim for SSA disability benefits, including any records 
pertaining to any periodic renewals of such benefits, should be 
obtained and associated with the claims file.

Further, the most recent VA medical treatment records in the 
claims file are dated in March 2006.  Although the Veteran has 
submitted VA inpatient mental health records dated in July 2007, 
no further non-mental health records have been obtained.  
Therefore, copies of all outstanding VA physical and mental 
health treatment records, to include both inpatient and 
outpatient treatment, should be requested upon remand.  

Additionally, the Board notes that the Veteran has reported 
having symptoms of several of his claimed disabilities, to 
include PTSD and residuals of a right toe injury, since service.  
However, there are currently no treatment records for many years 
after his separation from service in December 1969.  As such, the 
Veteran should be offered another opportunity to identify any VA 
or private providers who have treated him since separation from 
service for any of his claimed disabilities, and specifically for 
any symptoms of a mental health disorder or right toe disorder.  
Thereafter, attempts should be made to obtain any identified, 
outstanding records.

The Board also finds that the Veteran should be scheduled for 
appropriate VA examinations pertaining to each of his claimed 
disabilities.  With respect to the claimed mental health 
disorder, to include PTSD, the Veteran has reported in-service 
incidents, or stressors, including a fear of injury while aboard 
the U.S.S. Hornet during duties involving aircraft catapult and 
landing gear, and alleged involvement in recovering dead bodies 
from the U.S.S. Forestall after a major fire in July 1967.  He 
has also subjectively reported having PTSD symptoms continuously 
since service.  See, e.g., hearing transcript; July 2007 VA 
treatment records.  Further, there is documentation of treatment 
for nervousness during service in April and May 1968, although 
there was diagnosis at that time, and no mental health symptoms 
or diagnoses were noted in his separation examination.

The Board acknowledges that the current evidence includes private 
opinions dated in January 2006 and May 2006 indicating that the 
Veteran has PTSD as a result of these reported stressors.  
Further, VA inpatient mental health records dated in July 2007 
reflect a diagnosis of chronic PTSD with reported ongoing PTSD 
symptoms, and refers to the January 2006 private evaluation for 
the reported stressors.  However, the August 2009 VA examiner 
opined that the Veteran did not meet the DSM-IV criteria for a 
PTSD diagnosis but, rather had depression and anxiety that were 
at least partly related to the reported stressors.  As such, the 
Board is unable to adjudicate the Veteran's claim at this time, 
as his current mental health diagnosis remains unclear.  Further, 
none of the medical opinions of record are accompanied by 
rationale, and there is no consideration of the documented in-
service treatment for nervousness.  See Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007) (a medical opinion must be supported by 
an analysis that can be considered and weighed against other 
opinions, and an opinion is considered adequate when it is based 
on consideration of prior medical history and examinations and 
describes the disability in sufficient detail so that the Board's 
evaluation of the claimed disability is a fully informed one).  
Moreover, it is unclear whether the evidentiary requirements 
concerning stressors for service connection for PTSD have been 
met.  However, the Board notes that these criteria need not be 
met for other mental health diagnoses.

With respect to stressors, the Veteran has denied any involvement 
in direct combat, and there is no other indication of combat in 
the record.  See March 2003 notice of disagreement, July 2007 VA 
treatment record; see also 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(f) (2010) (providing for relaxed evidentiary standards where 
a veteran engaged in combat with the enemy).  Further, there is no 
indication that the Veteran was diagnosed with PTSD during 
service.  See 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 
38 C.F.R. § 3.304(f) in cases where PTSD is diagnosed during 
service).  The Board notes that VA recently amended the applicable 
regulations to liberalize the evidentiary standard for an in-
service stressor as set forth in 38 C.F.R. § 3.304(f) under 
certain circumstances.  See 75 Fed. Reg. 39,843 (July 13, 2010), 
with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 
2010).  As such, the Veteran should be advised of these currently 
applicable regulations upon remand.  

The Board observes that the RO/AMC has conducted development as to 
the currently reported stressors, and the stressors have not been 
verified.  Nevertheless, the Veteran should be offered another 
opportunity to provide information to allow for verification of 
his claimed stressors.  The RO/AMC should then conduct any 
additional development as may be necessary based on any additional 
information received.  Thereafter, the Veteran should be scheduled 
for another VA mental health examination to clarify his current 
diagnosis and determine whether any current disorder is related to 
service, to include any verified stressors.

The Veteran claims that his current ostomy due to ulcerative 
colitis is secondary to his claimed PTSD.  In this regard, his 
private treating provider opined in an August 2002 letter that 
the Veteran developed PTSD as a result of service, and that his 
bowel condition was diagnosed in 1991 but resulted in part from 
the prior stress of military service.  However, this provider did 
not have the benefit of all available treatment records, and a 
current PTSD diagnosis is unclear.  As such, the Veteran should 
be scheduled for a VA examination to determine the etiology of 
his ostomy due to chronic ulcerative colitis after all available 
treatment records have been associated with the claims file.  The 
examiner should comment on the relation, if any, of this 
condition to the documented in-service treatment for nervousness. 

With respect to diabetes, the Veteran claims that such disability 
is the result of exposure to herbicides (Agent Orange) during 
service.  Although he served in the Navy aboard the U.S.S. Hornet 
in Vietnam offshore waters, the Veteran asserts that he visited 
Vietnam, as generally required for a presumption of exposure to 
herbicides, on two occasions.  See 38 C.F.R. § 3.307(a)(6); see 
also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 
23,166 (May 8, 2001); VAOPGCPREC 27-97.  Specifically, he states 
that he went on land to pick up mail once, and that he was in Da 
Nang for a flight or layover while being transferred for 
treatment at the Subic Bay Naval Hospital in the Philippines.  
The RO/AMC conducted development in an attempt to verify the 
claim concerning Da Nang, with no success.  However, where a 
veteran is found not to be entitled to a regulatory presumption 
of service connection for a given disability, the claim must be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  

In this regard, the Board notes that the August 2009 VA examiner 
opined that the Veteran's diabetes has a 50 percent or greater 
possibility of being related to service.  However, the examiner 
did not provide any rationale for this opinion and, specifically, 
did not state whether it was based on the Veteran's alleged but 
unverified exposure to herbicides (Agent Orange) during service.  
See Stefl, 21 Vet. App. at 124.  Accordingly, the Veteran should 
be scheduled for another VA examination for an opinion as to 
whether his current diabetes is related to service, with a 
complete rationale that does not consider any effects of Agent 
Orange, unless further evidence is received upon remand to 
establish such exposure.  

Concerning the Veteran's claimed residuals of a right toe injury, 
he asserts that his toe was run over by a gurney while he was 
hospitalized at the Subic Bay Naval Hospital in 1967, and his 
toenail was removed.  See, e.g., hearing transcript.  Clinical 
records confirm treatment of the right middle toe from July 16 to 
20, 1967, during such in-service hospitalization, although there 
is no indication that a right toenail was removed.  There are no 
further documented complaints or treatment concerning a right 
toe, and no noted abnormalities on the Veteran's November 1969 
separation examination.  Further, recent treatment records 
reflect no complaints or treatment for a right toe disability 
related to this in-service injury.  Service connection may not be 
granted where there is no current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  However, as noted above, 
the Veteran should be requested to identify any pertinent, 
outstanding treatment records, and attempts should be made to 
obtain any such records.  Thereafter, the Veteran should be 
scheduled for a VA examination to determine the nature and 
etiology of any current right toe disability, to include whether 
it is the result of the documented treatment during service in 
1967.

Development and readjudication upon remand should reflect 
consideration of the competency and sufficiency of certain lay 
evidence.  Specifically, the Veteran is competent to testify to 
incidents or injuries that occurred during service, to the extent 
that they are factual in nature.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Further, the Veteran is competent to testify 
as to a lack of observable symptoms prior to service and 
continuity of such symptoms after an in-service incident or 
injury, as well as receipt of medical treatment and what his 
providers told him.  See Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
Agency fact finders must make credibility determinations and 
weigh the lay and medical evidence submitted.  However, competent 
lay evidence may be rejected only if it is deemed not credible.  
Further, lay evidence cannot be deemed not credible solely due to 
the absence of contemporaneous medical evidence.  McLendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006); Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA-compliant notice 
as to the amended provisions of 38 C.F.R. 
§ 3.304(f) pertaining to verification of 
in-service stressors for a service 
connection claim for PTSD, effective July 
13, 2010.  Additionally, offer the Veteran 
another opportunity to provide sufficient 
information to allow for verification of 
his claimed stressors.  

2.  Request the Veteran to identify any 
providers who have treated him since 
separation from service for any symptoms 
of a mental health disability (including 
but not limited to PTSD), ostomy due to 
chronic ulcerative colitis, diabetes, or a 
right toe disorder.  After obtaining the 
necessary authorizations for any non-VA 
providers, request copies of any 
outstanding treatment records, including 
but not limited to VA physical and mental 
health records dated from March 2006 
forward, to include both inpatient and 
outpatient records.  

3.  Request copies of any determinations 
and medical records associated with the 
Veteran's SSA disability benefits, to 
include the initial claim and any periodic 
renewals of benefits. 

4.  All requests and all responses for the 
above-described records, including 
negative responses, must be documented in 
the claims file.  All records received 
must be associated with the claims file.  
Reasonable efforts must be made to obtain 
identified private records.  Requests for 
records from Federal agencies, including 
VA, SSA, and service departments, must 
continue until a determination is made 
that such records do not exist or any 
further efforts to obtain them would be 
futile, which must be documented in the 
claims file.  If any records cannot be 
obtained after appropriate efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records.

5.  Conduct any additional development 
that may be necessary as to the Veteran's 
reported in-service stressors, considering 
the amended provisions of 38 C.F.R. 
§ 3.304(f), effective July 13, 2010.

6.  After completing the above-described 
development, schedule the Veteran for the 
following VA examinations.  The entire 
claims file and a copy of this remand 
should be made available to each examiner 
for review, and such review should be 
noted in the examination report.  All 
necessary tests and studies should be 
conducted.  Each examiner is requested to 
respond to the indicated questions.  Any 
opinion offered must be accompanied by a 
complete rationale.  If any requested 
opinion cannot be offered without 
resorting to speculation, the examiner 
should indicate such in the examination 
report and explain why a non-speculative 
opinion cannot be offered.  

(a)  Schedule the Veteran for a VA 
mental health examination to 
determine the nature and etiology of 
any current acquired psychiatric 
disorder.  The examiner should be 
specifically informed of which, if 
any, in-service stressors have been 
verified.  

(1)  The examiner should 
clarify all currently diagnosed 
acquired psychiatric disorders, 
including but not limited to 
PTSD, based on examination of 
the Veteran and review of all 
lay and medical evidence.  In 
offering this opinion, the 
examiner should consider all 
previous medical opinions of 
record, to include in the 
January 2006 private evaluation 
and the August 2009 VA 
examination report.

(2)  If PTSD is diagnosed, the 
examiner should state whether 
it is at least as likely as not 
(probability of 50 percent or 
more) that such disorder is the 
result of any verified in-
service stressors.  Further, if 
there are no verified 
stressors, the examiner should 
state whether it is at least as 
likely not that the Veteran's 
PTSD symptoms are related to a 
fear of hostile military or 
terrorist activity, consistent 
with the types, places, and 
circumstances of his service.  
In so doing, the examiner 
should indicate whether the 
Veteran's PTSD is related to 
the documented in-service 
treatment for nervousness in 
April and May 1968.

(3)  For each currently 
diagnosed acquired psychiatric 
disorder, other than PTSD, the 
examiner should state whether 
it is at least as likely as not 
(probability of 50 percent or 
more) that such disorder was 
incurred or aggravated as a 
result of any incident during 
service.  In so doing, the 
examiner should indicate 
whether any disorder is related 
to the documented in-service 
treatment for nervousness in 
April and May 1968.

(b)  Schedule the Veteran for a VA 
examination to determine the etiology 
of his ostomy due to chronic 
ulcerative colitis.  

(1)  The examiner should state 
whether it is at least as 
likely as not (probability of 
50 percent or more) that such 
disability is proximately due 
to, or was aggravated beyond 
its normal progression as a 
result of, any service-
connected disability, 
specifically to include any 
acquired psychiatric disorder, 
including but not limited to 
PTSD.  

(2)  If the Veteran's ostomy 
due to chronic ulcerative 
colitis was not caused or 
aggravated by a service-
connected disability, is at 
least as likely as not 
(probability of 50 percent or 
more) that such condition was 
otherwise incurred in or 
aggravated by active duty 
service?

(3)  In offering each of these 
opinions, the examiner should 
specifically state whether the 
Veteran's ostomy due to chronic 
ulcerative colitis is related 
to the documented in-service 
treatment for nervousness in 
April and May 1968.  Further, 
the examiner should consider 
all lay and medical evidence of 
record, to include the August 
2002 opinion from the Veteran's 
private provider.  

(c)  Schedule the Veteran for a VA 
examination to determine the nature 
and etiology of his current diabetes.  

(1)  The examiner should state 
whether it is at least as 
likely as not (probability of 
50 percent or more) that the 
Veteran's diabetes manifested 
to a compensable degree within 
one year after separation from 
service (or by December 1970).  

(2)  If it did not manifest 
within one year after service, 
the examiner should state 
whether it is at least as 
likely as not that the 
Veteran's diabetes was incurred 
or aggravated as a result of 
any incident, disease, or 
injury during service.  This 
opinion should NOT be based on 
any possible herbicide (Agent 
Orange) exposure, unless 
additional evidence received 
upon remand establishes that 
the Veteran was in Vietnam 
during service.  All lay and 
medical evidence of record 
should be considered, to 
include the opinion in the 
August 2009 VA examination 
report (without rationale).

(d)  Schedule the Veteran for a VA 
examination to determine the nature 
and etiology of any current 
disability affecting the right toe.  

(1)  The examiner should 
identify any current, chronic 
disability affecting any right 
toe, based on examination of 
the Veteran and review of all 
lay and medical evidence.

(2)  For any currently 
diagnosed disability, the 
examiner should state whether 
it is at least as likely as not 
(probability of 50 percent or 
more) that such disability was 
incurred or aggravated as a 
result of any incident during 
service, to include the 
documented treatment for an 
injury of the right middle toe 
in July 1967. 

7.  The RO/AMC should review the VA 
examination reports to ensure that they 
are adequate for adjudication purposes, 
specifically to include that there is a 
complete rationale for any opinion 
offered.

8.  After completing the above, as well as 
any further development as may be 
indicated by any evidence or information 
received upon remand, readjudicate the 
Veteran's service connection claims for an 
acquired psychiatric disorder (including 
but not limited to PTSD), ostomy due to 
chronic ulcerative colitis (to include as 
secondary to an acquired psychiatric 
disorder), diabetes (to include as due to 
herbicide exposure), and residuals of a 
right toe injury.  Such adjudication 
should be based on all lay and medical 
evidence should, with consideration of the 
competency of certain lay evidence as set 
forth in the cases above.  Further, all 
theories of service connection should be 
addressed, to include on a presumptive or 
direct basis, and as secondary to other 
service-connected disabilities, as 
appropriate.  

9.  If the claims remain denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, which 
addresses all relevant law and all 
evidence associated with the claims file 
since the last statement of the case.  
Allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of the examinations 
requested in this REMAND is to obtain information and/or evidence 
which may be dispositive of the appeal.  Therefore, the Veteran 
is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 
(2009), failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


